Mason, J.
(dissenting in part) : I concur in the conclusion reached by the court, except with respect to the first cause of action. It is my judgment that the circumstances under which the order suspending the plaintiff as an officer was made, especially the omission to give her an opportunity to be heard before it took effect, made it a question for the determination of the jury whether the action of the committee in that respect was such an invasion of her rights as to make its members answerable to her for any injury caused thereby.
Johnston, C. J., joins in the partial dissent.